Order of disposition, Family Court, Bronx County (Juan M. Merchan, J.), entered on or about October 17, 2007, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determination to credit the account of the incident given by the victim, while discrediting that given by appellant. Concur—Tom, J.E, Friedman, Nardelli, Buckley and Abdus-Salaam, JJ.